Citation Nr: 1535031	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for osteopenia/osteoporosis of the right hip.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966 and October 1966 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for osteopenia/osteoporosis of the right hip and assigned a 10 percent disability rating.  Additionally, in a February 2013 rating decision, the RO continued a 10 percent disability rating for osteopenia/osteoporosis of the right hip based on limitation of extension, and granted separate noncompensable disability ratings for limitation of flexion of the right hip and impairment of the thigh, right hip. 
   
The Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge in December 2014.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement to increased disability ratings for osteopenia/osteoporosis of the right hip.

The Veteran contends that his right hip disabilities are worse than the disability ratings currently assigned.  The Veteran was last given a VA examination in September 2010 in order to establish the severity of his service-connected  right hip disabilities.  At the December 2014 Videoconference hearing, the Veteran testified that he was in a lot of hip pain and took medication for his hip condition.  He also reported that his hip slows down his everyday activities, causing him to stop his activities to rest every 20 to 25 minutes.  He also reported that his hip pain prevented him from participating in his hobbies, such as fishing.  The Veteran's representative also noted that the Veteran had functional loss and weakness of the musculoskeletal system.  The Veteran also specifically stated that his condition had worsened since his last VA examination.  Additionally, he reported that he had hip range of motion limitations, such as difficulty putting on his shoes, getting up from a sitting position, and climbing stairs.  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his right hip disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board finds that a remand is also necessary to obtain any outstanding VA treatment records with respect to the Veteran's right hip disability.  The record reflects that the Veteran was treated by VA for his claimed condition through July 2009.  It is unclear to the Board if the Veteran continued to receive treatment for his right hip disability after that time.  As these treatment records dated after July 2009 may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should obtain all outstanding VA treatment records dated from July 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his right hip disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

3) After completing the above actions, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

